426 F.2d 304
Salvatore Charles GRECH, Petitioner-Appellantv.E. W. PURDY, as Sheriff of Metropolitan Dade County,Respondent-Appellee.
No. 29184

Summary Calendar
United States Court of Appeals, Fifth Circuit.
May 28, 1970.
Leonard Moriber, Miami, Fla., for appellant.
Earl Faircloth, Atty. Gen., State of Florida, Richard E. Gerstein, State Atty., Miami, Fla., for appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted in a Florida state court of robbery, breaking and entering with intent to commit a felony, and aggravated assault.1 He was sentenced to 15 years.  He was then denied a supersedeas bond pending appeal by the sentencing court and by the appropriate Florida appellate court.


2
We agree with the district court that appellant was not denied bond because of a non-existent state statute or that the state court otherwise abused its discretion in denying the appeal bond.  There is no absolute right to bond pending appeal.  See U.S. ex rel. Fink v. Heyd, 5 Cir., 1969, 408 F.2d 7; Sellers v. Georgia, 5 Cir., 1967, 374 F.2d 84.  No federal constitutional question having been presented, the petition for writ of habeas corpus was thus due to be denied.


3
Affirmed.



1
 We dispose of this case on the briefs and record, without oral argument, as provided by our Local Rule 18